Exhibit 10.13

      DC/D/PBE/CAP/C08.010   Amended and Restated

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
AMENDED AND RESTATED
LAUNCH SERVICES AGREEMENT
FOR THE LAUNCHING INTO
GEOSTATIONARY TRANSFER ORBIT
OF A VIASAT SATELLITE
BY AN ARIANE 5 LAUNCH VEHICLE
 
ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



      DC/D/PBE/CAP/C08.010   Amended and Restated           Page 2

LAUNCH SERVICES AGREEMENT
This Launch Services Agreement is entered into
BY AND BETWEEN
VIASAT Inc., hereinafter referred to as “CUSTOMER”, a company duly organized and
validly existing under the laws of the State of Delaware, with principal offices
located at 6155 El Camino Real, Carlsbad, California 92009-1045, USA
On the one hand
AND
ARIANESPACE, a company organized under the laws of France with principal offices
located at Boulevard de l’Europe, B.P. 177 — 91006 EVRY Cedex, France,
hereinafter referred to as “ARIANESPACE”,
On the other hand
VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 3

CONTENTS
PART I

TERMS AND CONDITIONS
Pages

               
RECITALS
            6  
ARTICLE 1
  —   DEFINITIONS     7  
ARTICLE 2
  —   SUBJECT OF THE AGREEMENT     13  
ARTICLE 3
  —   CONTRACTUAL DOCUMENTS     14  
ARTICLE 4
  —   ARIANESPACE’S SERVICES     15  
ARTICLE 5
  —   CUSTOMER’S TECHNICAL COMMITMENTS     19  
ARTICLE 6
  —   LAUNCH SCHEDULE     20  
ARTICLE 7
  —   COORDINATION BETWEEN ARIANESPACE AND CUSTOMER     22  
ARTICLE 8
  —   REMUNERATION     23  
ARTICLE 9
  —   LAUNCH VEHICLE QUALIFICATION     25  
ARTICLE 10
  —   PAYMENT FOR SERVICES     26  
ARTICLE 11
  —   LAUNCH POSTPONEMENTS     30  
ARTICLE 12
  —   RIGHT OF OWNERSHIP AND CUSTODY     34  
ARTICLE 13
  —   REPLACEMENT LAUNCH     35  
ARTICLE 14
  —   ALLOCATION OF POTENTIAL LIABILITIES AND RISKS     37  
ARTICLE 15
  —   INSURANCE     41  
ARTICLE 16
  —   OWNERSHIP OF DOCUMENTS AND WRITTEN INFORMATION CONFIDENTIALITY/PUBLIC
STATEMENTS      43  
ARTICLE 17
  —   PERMITS AND AUTHORIZATIONS     45  
ARTICLE 18
  —   TERMINATION BY CUSTOMER     46  
ARTICLE 19
  —   TERMINATION BY ARIANESPACE     49  
ARTICLE 20
  —   MISCELLANEOUS     50  
ARTICLE 21
  —   APPLICABLE LAW     53  
ARTICLE 22
  —   ARBITRATION     54  
ARTICLE 23
  —   EFFECTIVE DATE     55

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 4

PART II
ANNEXES

     
ANNEX 1 STATEMENT OF WORK
     
Part 1 LAUNCH SPECIFICATIONS
     
Part 2 ARIANESPACE TECHNICAL COMMITMENTS
     
Part 3 CUSTOMER’S TECHNICAL COMMITMENTS
     
Part 4 DOCUMENTATION AND REVIEWS
     
Part 5 GENERAL RANGE SUPPORT (GRS) AND OPTIONAL SERVICES
     
ANNEX 2 MODEL OF IRREVOCABLE STANDBY LETTER OF CREDIT
     
ANNEX 3 LAUNCH CERTIFICATE
     
ANNEX 4 ESA — ARIANESPACE CONVENTION (EXTRACT)
     
ANNEX 5 GUARANTY AGREEMENT
   

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated

PART I
TERMS AND CONDITIONS
VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 6

RECITALS

     
WHEREAS
  CUSTOMER has approached ARIANESPACE with a view to launching a ViaSat
Satellite through an Optional Launch using an ARIANE Launch Vehicle, and
 
   
WHEREAS
  ARIANESPACE has proposed to CUSTOMER either a Dedicated Launch or a Double
Launch, and
 
   
WHEREAS
  CUSTOMER has selected a Double Launch, being aware of the particular
constraints involved in such a Launch, and
 
   
WHEREAS
  CUSTOMER and ARIANESPACE, aware of the constraints and risks involved in any
Launch operation and of the complex nature of the technologies involved, have
reached an agreement in accordance with the terms and conditions set forth
herein,

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 7

     ARTICLE 1 — DEFINITIONS
In this Agreement capitalized terms shall have the meanings set forth in this
Article :
Affiliate means any other entity that, directly or indirectly, Controls, is
Controlled by or under common Control of CUSTOMER.
Agreement means this Agreement as defined in ARTICLE 3 hereof.
Associated Services means those supplementary launch services specified in
Sub-paragraphs 4.1.2 and 4.1.3 hereof.
Associates means any individual or legal entity, whether organized under public
or private law, who or which shall act, directly or indirectly, on behalf of or
at the direction of either Party to this Agreement or on behalf of the Third
Party Customer(s) of ARIANESPACE, to fulfill the obligation undertaken by such
Party pursuant to this Agreement or by the Third Party Customer(s) of
ARIANESPACE including without limitation, any employee, officer, agent of either
Party, and of the Third Party Customer(s) of ARIANESPACE, and their respective
contractors, subcontractors and suppliers at any tier.
For the purpose of the definition of Third Party and ARTICLE 14 :

a)   any individual or legal entity governed by private or public law that has
directed ARIANESPACE to proceed with the Launch or has any interest in the
Launch, including without limitation, a legal interest in the Launch Vehicle
shall be deemed to be an Associate of ARIANESPACE   b)   any individual or legal
entity governed by private or public law that has directed CUSTOMER to proceed
with the Launch, or has any interest in the Satellite to be launched, including
without limitation, insurers, any person or entity to whom CUSTOMER has sold or
leased , directly or indirectly, or otherwise agreed to provide any portion of
the Satellite or Satellite service shall be deemed to be an Associate of
CUSTOMER;   c)   any individual or legal entity governed by private or public
law, that has directed the Third Party Customer(s) of ARIANESPACE to proceed
with the launch, or has any interest in the satellite of the Third Party
Customer(s) to be launched, including without limitation, insurers, any person
or entity to whom the Third Party Customer(s) has sold or leased , directly or
indirectly, or otherwise agreed to provide any portion of the satellite or
satellite service shall be deemed to be an Associate of Third Party Customer(s)
of ARIANESPACE.

Auxiliary Payload(s) means (a) micro (mass<[*** ] kg) or mini (mass<[***] kg)
satellite(s) belonging to (a) Third Party(ies) Customer(s) of ARIANESPACE, that
is compatible with the Launch Vehicle used for the Launching of the Satellite,
the Launch Mission and the Satellite Mission, which will be integrated on the
Launch Vehicle subject to CUSTOMER prior written approval, which may be given or
withheld in CUSTOMER’s sole discretion. This term shall also apply in the event
that the Auxiliary Payload is not ready for the Launch and is replaced by a
Dummy Payload, as necessary. For the avoidance of doubt, in connection with the
Launch Mission, an Auxiliary Payload shall not be considered to be a main
satellite.
Backup Launch means the Optional Launch as converted by the CUSTOMER in
accordance with the terms of Paragraph 4, and ARTICLE 8 herein, in order to
launch the ViaSat-1 satellite on an expedited basis.
 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 8

Base Rate means the Chase Manhattan Bank (N.Y.) prime rate plus [***] for any
amount expressed in U.S. dollars, or the three (3) month EURIBOR plus [***] for
any amount expressed in Euros.
Commercial Insurance Market means the providers of insurance or reinsurance for
first party space-related risks on a regular basis that are not affiliated with
or controlled directly or indirectly by CUSTOMER.
Conversion Date means the date of receipt by ARIANESPACE of CUSTOMER’s
notification of its decision to convert the Optional Launch into either a Firm
Launch or a Backup Launch.
Control and its derivatives mean, with respect to an entity, (i) the legal,
beneficial, or equitable ownership, directly or indirectly, of more than fifty
percent (50%) of the capital stock (or other ownership interest if not a
corporation) of such entity ordinarily having voting rights, or (ii) the power
to direct, directly or indirectly, the management policies of such entity,
whether through the ownership of voting stock, by contract, or otherwise.
Dedicated Launch means a Launch the only payload of which is CUSTOMER’s
Satellite.
Deviation means non-compliance with the specifications included in the D.C.I.
(Document de Contrôle des Interfaces / Interface Control Document, including its
reference documents, applicable documents and annexes) with respect to :

a)   the performance of the various systems of the Launch Vehicle; and/or the
environmental conditions to which the Satellite was subjected during the period
from the instant when the Launch occurred until the instant when the activation
of either the propulsion and/or orientation systems of the Satellite should have
occurred; and/or   b)   the behaviour of the satellite of a Third Party
Customer(s) of ARIANESPACE from the instant when the Launch occurred until the
earlier of the following :

  —   the instant when the propulsion and/or orientation systems of the
satellite of the Third Party Customer(s) of ARIANESPACE are activated, or     —
  the instant when the activation of either the propulsion and/or orientation
systems of the Satellite should have occurred.

Double Launch means a Launch with two satellites (other than the Auxiliary
Payload) including the Satellite supplied by CUSTOMER.
Dummy Payload means a substitute mass which is compatible with the Launch
Vehicle, the Launch Mission and the Satellite Mission, which ARIANESPACE shall
procure and supply for integration on the Launch Vehicle in lieu of an Auxiliary
Payload, in the event that an Auxiliary Payload is unavailable for the Launch,
or is likely to endanger the Launch Vehicle Mission, the Satellite Mission or
the mission of the Third Party Customer of ARIANESPACE.
Events of Force Majeure means events such as but not limited to explosions,
fires, earthquakes, floods, bad weather and other Acts of God, wars, whether or
not declared, social uprisings, governmental or administrative measures, and all
other events beyond the reasonable control of a Party or its Associates that
impede the execution of the obligations of such Party or its Associates and,
including, but without limitation, the accomplishment of the Launch within the
Launch Period, Slot, Day, Window or at Launch Time, provided such difficulties
may not be
 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 9

overcome using efforts (including work-around plans, alternate sources or other
means) which may reasonably be expected of the affected Party its affected
Associates under the circumstances. For an event to qualify as Force Majeure
hereunder: (1) the event must be without fault or negligence of a Party or its
subcontractors hereunder; and (2) the Party claiming Force Majeure must provide
the other Party with written notice thereof as soon as possible but in no event
later than within ten (10) Business Days after such event shall have occurred.
Notwithstanding anything to the foregoing, any failure by a subcontractor to
meet its obligations to a Party; labor shortages; defective tooling;
transportation difficulties; equipment failure or breakdowns; lockouts; and/or
inability to obtain raw materials shall not constitute an Event of Force Majeure
(except where such circumstance is itself caused by an Event of Force Majeure),
and shall not relieve a Party from meeting any of its obligations under this
Contract. The Party claiming Force Majeure shall use best efforts to minimize
the effect of any Force Majeure event.
Firm Launch means the Optional Launch as converted by the CUSTOMER in accordance
with Paragraph 4.4 and ARTICLE 8 herein, in order to launch a CUSTOMER
Satellite.
Guarantee Amount means [***] of the Launch Services Price established in
accordance with Sub-paragraph 8.1.1 of ARTICLE 8 to this Agreement, converted in
Euros at the Euro exchange rate prevailing at the Effective Date of the
Agreement.
L means, except otherwise stipulated, the first day of the most recently agreed
Launch Period, Launch Slot or Launch Day, as appropriate, of any particular
Launch under this Agreement.
Launch or Launching means the order of ignition of solid propellant booster(s)
if such event follows the intentional ignition of the Vulcain engine of the
Launch Vehicle that has been integrated with the Satellite supplied by CUSTOMER
and with another main satellite supplied by (a) Third Party Customer of
ARIANESPACE, and if applicable, with (an) Auxiliary Payload(s) supplied by
(a) Third Party Customer(s) of ARIANESPACE.
Launch Abort means the launch operations of the Launch Vehicle that has been
integrated with the Satellite supplied by CUSTOMER and with another main
satellite supplied by a Third Party Customer of ARIANESPACE, and if applicable
with (an) Auxiliary Payload(s) supplied by (a) Third Party Customer(s) of
ARIANESPACE, with subsequent ignition of the Vulcain engine without the Launch
occurring.
Launch Base means the ARIANE launch base in Kourou, French Guiana, including all
its facilities and equipment.
Launch Day or Day means a calendar day (established for the Launch pursuant to
this Agreement) within the Launch Slot during which the Launch Window is open.
Launch Failure means :

a)   a total loss or destruction of the Satellite during the period extending
from the instant when the Launch occurred and the instant when the Satellite is
separated from the Launch Vehicle, or if such Satellite cannot be separated from
the Launch Vehicle; or   b)   the occurrence due to a Deviation of a reduction,
expressed as a percentage, of more than the Launch Failure Factor (“LFF”), as
defined below, of the operational capability of the

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 10

Satellite for CUSTOMER’s intended communication purposes, using reasonable
business judgment.
LFF shall be defined as the percentage specified in the insurance policy
procured by CUSTOMER on the Commercial Insurance Market to define a constructive
total loss providing for the payment of the full amount of insurance with
application of the determination mode of the degradation factor as provided for
in the second section of the definition of the term “Loss Quantum”.
If Customer does not procure any insurance policy on the Commercial Insurance
Market, the constructive total loss percentage shall be [***] PERCENT ([***]%).
Launch Mission or Launch Vehicle Mission means the mission assigned to the
ARIANE Launch Vehicle as defined in Part 1 of Annex 1 to this Agreement.
Launch Opportunity means the availability of an adequate time period, during
which ARIANESPACE, in its reasonable judgment, may provide the Launch Service to
CUSTOMER on a Launch Vehicle on which the other allocated satellite(s) have a
launch mission and a satellite mission compatible with that of CUSTOMER’s
Satellite in accordance with Part 1 of Annex 1 to this Agreement. Such
availability is linked to the time required to complete the mission analysis
studies and to select the Launch Vehicle/Satellite configuration
Launch Period or Period means a period of THREE (3) consecutive calendar months,
except for the initial Launch Period identified in Sub-paragraph 6.1.1 of
Article 6 herein.
Launch Services Price means the price for a Launch Service, as stated in
Sub-paragraph 8.1.1 a) or b) of ARTICLE 8 herein as applicable and as may be
adjusted in accordance with the terms herein, which may be increased by the
Launch Risk Guarantee fee provided in Sub-paragraph 8.1.2 of ARTICLE 8 if the
Refund or Reflight Option is exercised.
Launch Rank means the chronological position of the Satellite in the order of
all satellite(s) to be launched by ARIANESPACE, based on the Launch Period or
Launch Slot allocated to the CUSTOMER’ Satellite provided for herein (as the
same may from time to time be postponed pursuant to this Agreement) and by
reference to the Launch Period or Launch Slot allocated to other customers of
ARIANESPACE (as the same may from time to time be postponed pursuant to the
agreements between ARIANESPACE and its other customers).
Launch Risk Guarantee (LRG) means the guarantee available to CUSTOMER under
Paragraph 4.3 of ARTICLE 4 of this Agreement if CUSTOMER exercises the Refund or
Reflight Option.
Launch Services means the services to be provided by ARIANESPACE as specified in
(i) Part 2 and Sub-paragraph 1.1 of Part 4 of Annex 1 to this Agreement and
(ii) Paragraph 4.3 hereof if the Reflight Option or the Refund Option is
exercised.
Launch Slot or Slot means a period of ONE (1) calendar month within a Launch
Period with daily Launch Window possibilities.
Launch Time means the instant, within the Launch Window, that the ignition of
the first stage engine(s) is scheduled to take place, as defined in hours,
minutes and seconds (GMT Universal Time). The initial Launch Time shall commence
immediately upon the opening of the Launch Window.
 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 11

Launch Vehicle means the vehicle belonging to the ARIANE 5 family chosen by
ARIANESPACE to perform the Launch, subject to the requirements of Article 9 of
this Agreement.
Launch Window means a time period as defined in Sub-paragraph 2.3 of Part 1 of
Annex 1 to this Agreement.
Loss Quantum means the degradation factor of the Satellite resulting from the
application of determination mode as mutually agreed in good faith by the
Parties on or prior to L minus (-) [***] months based on a CUSTOMER’s written
proposal;
provided, that, if CUSTOMER has taken out, either in insurance or in
reinsurance, on the Commercial Insurance Market for at least [***] PER CENT
([***]%) of the amount insured, one or more policy(ies) of launch insurance, the
determination mode of the loss quantum provided for in the insurance policy with
the higher cover, as delivered by CUSTOMER to ARIANESPACE on or prior to L (-)
minus [***] months, shall apply. If a different determination mode is further
agreed with the Commercial Insurance Market, for that policy with higher cover,
this new determination mode shall consequently apply; it being understood that
CUSTOMER shall promptly inform ARIANESPACE, and in any event before the Launch
has occurred of any change.
Optional Launch means the Services ordered by CUSTOMER from ARIANESPACE as from
the Effective Date of this Agreement which may be converted by CUSTOMER, into
either a Firm Launch or a Backup Launch in accordance with the terms herein.
Partial Failure means the occurrence due to a Deviation of a reduction of more
than a percentage defined as Partial Failure Factor (“PFF”), as defined below,
but not more than LFF of the operational capability of the Satellite for
CUSTOMER’s intended communication purposes, using reasonable business judgment.
Where PFF is [***] PERCENT ([***]%), unless CUSTOMER procures on the Commercial
Insurance Market a policy of launch insurance with consequent application of the
determination mode of the degradation factor as provided for in the definition
of the term “Loss Quantum”, in which case PFF shall mean the percentage
specified in that insurance policy to define a partial loss. Said reduction of
the operational capability shall be determined by using the Loss Quantum.
Party or Parties means CUSTOMER or ARIANESPACE or both according to the context
in which the term is used.
Postlaunch Services means (i) the reports and range services as specified in
Parts 2, 4 and 5 of Annex 1 to this Agreement that are to be provided to
CUSTOMER by ARIANESPACE after the Launch, and (ii) the services provided for in
Paragraph 4.3 hereof if the Reflight or Refund Option is exercised.
Reflight means a Replacement Launch under Paragraph 4.3.1.1 of ARTICLE 4 of this
Agreement.
Reflight Option means the option available to CUSTOMER for (i) a Reflight if the
Launch Mission results in a Launch Failure, or (ii) a payment if the Launch
Mission results in a Partial Failure, as determined under Sub-paragraph 4.3.1.1
of ARTICLE 4 to this Agreement subject to the conditions specified therein.
 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 12

Refund Option means the option provided to CUSTOMER to receive a payment from
ARIANESPACE subject to the conditions specified in Sub-paragraph 4.3.1.2 of
ARTICLE 4 herein.
Replacement Launch means a Launch subject to ARTICLE 13 hereof, subsequent to a
previous Launch that, for any reason whatsoever, has not accomplished the Launch
Vehicle Mission or the Satellite Mission.
Satellite (referred to as Spacecraft in Annex 1 to this Agreement) means the
spacecraft supplied by CUSTOMER (following conversion of the Optional Launch as
a Firm Launch or as a Backup Launch), that is compatible with the Launch Vehicle
and the Launch Vehicle Mission, and that meets the specifications set forth in
Part 1 of Annex 1 to this Agreement. For the avoidance of doubt, the CUSTOMER’s
Satellite shall be considered as a main satellite and shall not be considered to
be an Auxiliary Payload(s), for the purposes of this Agreement.
Satellite Mission means the mission assigned to the Satellite by CUSTOMER after
separation from the Launch Vehicle.
Services means any and all services to be provided by ARIANESPACE under this
Agreement.
Third Party means any individual or legal entity other than the Parties, Third
Party Customer(s) of ARIANESPACE and the Associates of each of the foregoing.
Third Party Customer(s) of ARIANESPACE means other customer(s) of ARIANESPACE
that use(s) ARIANESPACE’s launch services for the same Launch as CUSTOMER for
the launch of a satellite and Auxiliary Payload(s), if applicable.
VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 13

     ARTICLE 2 — SUBJECT OF THE AGREEMENT
The subject of this Agreement is the Launch of the Satellite upon conversion by
CUSTOMER of the Optional Launch as a Firm Launch or as a Backup Launch, with
such Satellite to be supplied by CUSTOMER at the Launch Base for the purpose of
accomplishing the Launch Mission(s) in accordance with the terms and conditions
of this Agreement.
VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 14

     ARTICLE 3 — CONTRACTUAL DOCUMENTS

3.1   This Agreement consists of the following documents, which are
contractually binding between the Parties:

  1)   Terms and Conditions     2)   Launch Specifications (Part 1 of Annex 1)  
  3)   ARIANESPACE Technical Commitments (Part 2 of Annex 1)     4)   CUSTOMER’s
Technical Commitments (Part 3 of Annex 1)     5)   Documentation and reviews
(Part 4 of Annex 1)     6)   General Range Support (GRS) and Optional Services
(Part 5 of Annex 1)     7)   ESA-ARIANESPACE Convention (Extract) (Annex 2)

3.2   All of the Agreement documents shall be read so as to be consistent to the
extent practicable. In the event of any inconsistency between the terms and
conditions and the Annexes, the Terms and Conditions shall prevail over the
Annexes. There is no order of precedence among the documents 2 through 7 above
inclusive.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 15

     ARTICLE 4 — ARIANESPACE’S SERVICES

4.1   ARIANESPACE shall perform the Services under this Agreement including:

  4.1.1   Launch Services.

  (i)   4.1.1.1 In consideration for providing the Deposit, as later defined,
from EDC up to the earlier of the completion of the [***] or the Conversion
Date, ARIANESPACE shall provide the services to integrate the ViaSat-1 satellite
as set forth in Part 1, Part 2 and Part 4 of Annex 1 to this Agreement.        
It is acknowledged by the Parties that upon completion of [***], ARIANESPACE
shall not be obligated to continue such integration activities unless CUSTOMER
converts the Optional Launch as a Backup Launch or a Firm Launch.     (ii)  
4.1.1.2 Following conversion by CUSTOMER of the Optional Launch as a Firm Launch
or as a Backup Launch, ARIANESPACE shall perform the services set forth in this
Agreement and Annex 1 to this Agreement.

  4.1.2   Services ordered by CUSTOMER as set forth in this Agreement, and as
defined in Paragraph 1 (“General Range Support”) and Paragraph 2 (“Options
Ordered by the CUSTOMER”) of Part 5 of Annex 1 to this Agreement, in accordance
with the conditions as specified therein.

  4.1.3   Subject to any additional orders of CUSTOMER, one or more of the
services as set forth in (i) Paragraph 3 (“Additional Options Available to the
CUSTOMER”) of Part 5 of Annex 1 to this Agreement, (ii) the Ariane 5 User’s
Manual (M.U.A.), Issue 5, Revision 0, dated July 2008 (except for the shock
spectrum which shall be as defined in Paragraph 4 of Part 1 of Annex 1 to this
Agreement), in accordance with the then applicable conditions and any other
services ordered by CUSTOMER and accepted by ARIANESPACE.

4.2   Launch Services, except for Postlaunch Services, shall be deemed to be
completed by ARIANESPACE when the Launch has taken place. In the event that, for
any reason whatsoever, a Launch Abort occurs, ARIANESPACE shall postpone the
Launch in accordance with the conditions set forth in ARTICLE 11 of this
Agreement.   4.3   Launch Risk Guarantee

  4.3.1   CUSTOMER shall have the right to exercise the Launch Risk Guarantee by
electing either the Refund Option or the Reflight Option by written request
received by ARIANESPACE no later than [***] months following the Conversion
Date.

  4.3.1.1   In the event CUSTOMER has elected the Reflight Option and the Launch
Mission results in a:         4.3.1.1.1 Launch Failure, ARIANESPACE shall
perform a Reflight, in accordance with the provisions of this Agreement,
provided that no further payment by CUSTOMER to ARIANESPACE shall be due for the

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 16

      provision of (i) Launch Services for the Launch of a replacement Satellite
on condition that the maximum mass of such Satellite is substantially similar to
or less than the mass of the initial Satellite and (ii) such Associated Services
as are retained by CUSTOMER as of the date of execution of this Agreement,
except as provided for in Paragraph 8.2 of Article 8 of this Agreement, in case
of postponement.       4.3.1.1.2 Partial Failure, ARIANESPACE shall pay to
CUSTOMER an amount as obtained by multiplying the Guarantee Amount by the Loss
Quantum if the Launch Mission has resulted in a Partial Failure. The resulting
amount will be subject to a deductible equal to PFF of the Guarantee Amount
provided for the launching, in accordance with the following formula :        
          (Guarantee Amount x Loss Quantum) minus deductible.        
Notwithstanding the foregoing, if the insurance policy taken out by CUSTOMER
(i) provides for a deductible higher or lower than PFF, such deductible as
provided for in the said insurance policy shall apply, or (ii) does not provide
for a deductible, no deductible shall apply.     4.3.1.2   In the event CUSTOMER
has elected the Refund Option and the Launch Mission results in a:      
4.3.1.2.1 Launch Failure, ARIANESPACE shall pay to CUSTOMER an amount equal to
the Launch Services Price amount, or       4.3.1.2.2 Partial Failure,
ARIANESPACE shall pay to CUSTOMER an amount as determined pursuant to
Sub-paragraph 4.3.1.1.2 above where Guarantee Amount reads Launch Services
Price.

  4.3.2   Any amount due by ARIANESPACE to CUSTOMER under Sub-paragraphs 4.3.1.1
or 4.3.1.2 above shall be paid as soon as practicable, but in any event within
(a) a SIXTY (60) day period following the date when the Parties have agreed on
the occurrence of the Launch Failure or the Partial Failure and the
corresponding Loss Quantum, provided CUSTOMER has paid all amounts due and
payable by it under this Agreement. ARIANESPACE shall pay the CUSTOMER interest
on any late or delayed payment of the foregoing sum at the Base Rate from and
including the date due to but excluding the date made. The computation of
interest for late payments shall be based on a year of 360 days     4.3.3   The
implementation of Sub-paragraphs 4.3.1.1 or 4.3.1.2 above shall not imply any
transfer of title to the Satellite to ARIANESPACE. In case of Launch Failure or
Partial Failure, the rights of ARIANESPACE shall be the same of those of any
entity(ies) who could cover risks related to the launch of the Satellite.
Specially and not limitatively, in circumstances where salvage can be performed,
ARIANESPACE will be entitled to a share in any salvage value remaining in any
portion of the Satellite for which a Reflight has been performed or a cash
payment has been due and paid by ARIANESPACE to CUSTOMER, and the Parties will
negotiate the disposition of the Satellite if, in connection with a Launch
Failure, transfer of title has been requested.     4.3.4   In the event that,
after application of Sub-paragraphs 4.3.1.1 or 4.3.1.2 above due to a Launch
Failure, the Satellite is placed into commercial operation and/or is sold,
leased or otherwise transferred, ARIANESPACE shall be entitled to a share of any
resulting revenues and/or payments, as shall be negotiated and agreed upon

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 17

      promptly, taking into account the specific details and circumstances of
such commercial operation, but in no case shall any shared amount exceed the
Guarantee Amount in the event of exercise of the Reflight Option or Launch
Services Price in the event of exercise of the Refund Option, as applicable.    
4.3.5   There shall not be any cover for Launch Failure or Partial Failure and
consequently the provisions of Sub-paragraphs 4.3.1.1 or 4.3.1.2 above shall not
apply, in any of the following cases :

  4.3.5.1   If CUSTOMER does not notify in writing ARIANESPACE of any event that
would entitle CUSTOMER to any right under Sub-paragraph 4.3.2 above before the
first to occur of any of the THREE (3) following events;

  (i)   the day the Satellite is put into commercial operation,     (ii)   the
SIXTIETH (60th) day following the date of station acquisition of the Satellite,
    (iii)   the NINETIETH (90th) day at zero hour following the date of the
Launch.

      Notwithstanding the foregoing, an extension of the periods might be
obtained upon request from CUSTOMER, and ARIANESPACE agrees to reasonably assist
and support CUSTOMER with such proceedings, if both of the following conditions
occur :

  (a)   the launching does not conform to the specifications of the D.C.I. and
the Satellite reached its final positioning such that it cannot be determined
that a Launch Failure or Partial Failure has occurred and;     (b)   CUSTOMER’s
request for extension is received before the first of the THREE (3) events
specified above.

      In no event shall such extension extend beyond the ONE HUNDRED AND
EIGHTIETH (180th) day following the date of the Launch.         and/or    
4.3.5.2   if the Launch Failure or the Partial Failure is caused by, or results
from one or more of the following events

  A    War, hostile or warlike action in time of peace or war, including action
in hindering, combating or defending against an actual, impending or expected
attack by (a) any government or sovereign power (de jure or de facto), or
(b) any authority maintaining or using a military, naval or air force, or (c) a
military, naval or air force, or (d) any agent of any such government, power,
authority or force;     B    any anti-satellite device, or device employing
atomic or nuclear fission and/or fusion, or device employing laser or directed
energy beams;     C    insurrection, strikes, riots, civil commotion, rebellion,
revolution, civil war, usurpation or action taken by a government authority in
hindering, combating or defending against such an occurrence whether there be a
declaration of war or not;     D    confiscation by order of any government or
governmental authority or agent (whether secret or otherwise), or public
authority;

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 18

  E    nuclear reaction, nuclear radiation, or radioactive contamination of any
nature, whether such loss or damage be direct or indirect, except for radiation
naturally occurring in the space environment;     F    willful or intentional
acts of CUSTOMER designed to cause loss or failure of the Satellite;     G   
electromagnetic or radio frequency interference, except for (i) physical damage
to the Satellite resulting from such interference, or (ii) interference
naturally occurring in the space environment.     H    any act of one or more
persons, whether or not agents of a sovereign power, for political or terrorist
purposes and whether the loss or damage resulting therefrom is accidental or
intentional.     I    any unlawful seizure or wrongful exercise of control of
the Satellite made by any person or persons acting for political or terrorist
purposes whether the loss or damage resulting therefrom is accidental or
intentional.

4.4   Optional Launch Conversion

  4.4.1   Option Conversion: Subject to the terms of ARTICLE 6, CUSTOMER shall
have the possibility to convert the Optional Launch, either as a Backup Launch
or as a Firm Launch, at any time by written notice to ARIANESPACE for a Launch
with an initial Launch Period scheduled in accordance with the terms of
Paragraph 6.1 of ARTICLE 6.     4.4.2   The Optional Launch may be assigned by
CUSTOMER to Affiliates of CUSTOMER, in accordance with Paragraph 20.5 of this
Agreement.     4.4.3   For purpose of clarity it is hereby agreed that any
termination by CUSTOMER of the Optional Launch after its Conversion Date, shall
be subject to the terms of Paragraph 18.2 to this Agreement.         In case of
non conversion of the Optional Launch either as a Backup Launch or as a Firm
Launch on or prior to a date consistent with a Launch to take place in an
initial Launch period scheduled in accordance with the terms of Paragraph 6.1 of
ARTICLE 6 and taking into consideration the available Launch Opportunities, then
CUSTOMER shall be considered to have terminated this Agreement for convenience
and ARIANESPACE shall be entitled to keep the Deposit identified in
Article 10.1.1 as its sole termination fee.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 19



     ARTICLE 5 — CUSTOMER’S TECHNICAL COMMITMENTS

5.1   In the event CUSTOMER converts the Optional Launch, CUSTOMER shall fulfill
the Technical Commitments set forth in Parts 1 and 3 of Annex 1 to this
Agreement including, without limitation, delivery of the Satellite to the Launch
Base within the time limits consistent with the launch schedule set forth
herein.   5.2   CUSTOMER shall promptly notify ARIANESPACE in writing of any
event that may cause a delay in the Launch schedule.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 20



      ARTICLE 6 — LAUNCH SCHEDULE

6.1   In the event CUSTOMER converts the Optional Launch, the Launch of the
Satellite shall take place during the following Launch Period(s):

  6.1.1   Firm Launch:

    If CUSTOMER converts the Optional Launch as a Firm Launch, the Launch shall
take place during a Launch Period to be mutually agreed upon between the PARTIES
following the Conversion Date provided that, the first day of the requested
Launch Period shall not be prior to [***] months following the Conversion Date,
and being further agreed that the last day of the said Launch Period shall not
be later than [***].

  6.1.2   Backup Launch:

    If CUSTOMER converts the Optional Launch as a Backup Launch, the Launch
shall take place during a Launch Period to be determined by CUSTOMER and
identified in CUSTOMER’s conversion notice to ARIANESPACE, provided that:

  (i)   If CUSTOMER converts the Optional Launch as a Backup Launch on or before
[***], the Launch Period shall be [***] 2011 through [***] 2011;         or    
(ii)   If CUSTOMER converts the Optional Launch as a Backup Launch after [***],
ARIANESPACE shall use its reasonable commercial efforts to provide CUSTOMER with
the first available Launch Opportunity closest to CUSTOMER’S requested Launch
Period or Launch Slot, provided that the last day of said Launch Period shall
not be later than [***].

    Notwithstanding the above, ARIANESPACE shall consider any CUSTOMER request
for an acceleration of the Launch Period(s) for the above Optional Launch as
converted either as a Firm Launch or as a Backup Launch, and subject to the
availability of Launch Opportunities, shall offer CUSTOMER the first available
Launch Opportunity closest to CUSTOMER’s desired Launch Period(s).   6.2  
Taking into account available Launch Opportunity(ies), the Launch Slot(s) within
the Launch Period(s) shall be determined by mutual agreement of the Parties no
later than [***] months prior to the first day of the applicable Launch Period.
  6.3   Based on a proposal made by ARIANESPACE, by mutual agreement of the
Parties, the Launch Day within the Launch Slot shall be determined, no later
than [***] months prior to the first day of the applicable Launch Slot.   6.4  
Based on a proposal made by ARIANESPACE, by mutual agreement of the Parties, the
Launch Window set forth in Sub-paragraph 2.3 of Part 1 to Annex 1 to this
Agreement shall be determined no later than the applicable Final Mission
Analysis Review.   6.5   In the event that, for any reason whatsoever, the
Parties fail to agree upon the Launch Slot within the Launch Period, the Launch
Day, or the Launch Window, ARIANESPACE shall reasonably determine said Launch
Slot, Launch Day, or Launch Window taking into

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 21

          account the available Launch Opportunity(ies), and the requirements
and respective interests of CUSTOMER and any of the Third Party Customer(s) of
ARIANESPACE.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 22

      ARTICLE 7 — COORDINATION BETWEEN ARIANESPACE AND CUSTOMER

7.1   CUSTOMER and ARIANESPACE shall each designate a program director (Program
Director) no later than TWO (2) months after the execution of this Agreement.  
7.2   The Program Director shall supervise and coordinate the performance of the
Services and the Technical Commitments of the respective Parties within the
Launch schedule set forth herein.   7.3   Each Program Director shall have
sufficient powers to be able to settle any technical issues that may arise
during the performance of this Agreement, as well as any day-to-day management
issues.   7.4   A Party may replace its Program Director by prior written notice
to the other Party, signed by an authorized official, indicating the effective
date of designation of the new Program Director.   7.5   If CUSTOMER is not
satisfied with the performance of ARIANESPACE’s Program Director, CUSTOMER may
at any time request ARIANESPACE to replace such Program Director and the Parties
shall mutually agree on a replacement Program Director.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 23



     ARTICLE 8 — REMUNERATION

8.1   The remuneration of ARIANESPACE for the provision of Launch Services, as
defined in Sub-paragraphs 4.1.1 and 4.1.2 of ARTICLE 4, is a fixed price, as
follows:  

    8.1.1

  a)   In the event CUSTOMER converts the Optional Launch as a Firm Launch:  

  (iii)   For a Satellite with a mass of [***] kg (without adaptor), the price
shall be [***] Euros (€[***]) as may be converted in US dollars at CUSTOMER’s
option as on the Conversion Date of the Optional Launch.     (iv)   Commencing
with the effective date of this Agreement, and up to L minus [***] months,
CUSTOMER may vary the Satellite mass by a maximum total mass of [***] kg.      
  Any increase in mass shall be subject to a variation in the firm fixed amount
stated above of [***] Euros (€[***]) for each kilogram that the Satellite mass
is increased above [***] kg up to a maximum total mass of [***] kg. Such amount
shall escalate in accordance with Article 8.2 of this Agreement.  

  b)   In the event CUSTOMER converts the Optional Launch as a Backup Launch:  

  (v)   For a Satellite with a mass of [***] kg (without adaptor), the price
shall be [***] Euros (€[***]), as may be converted in US dollars at CUSTOMER’s
option, as on the Conversion Date of the Optional Launch.     (vi)   Commencing
with the effective date of this Agreement, and up to L minus [***] months,
CUSTOMER may vary the Satellite mass by a maximum total mass of [***] kg.    
(vii)   Any increase in mass shall be subject to a variation in the firm fixed
amount stated above of [***] Euros (€[***]) for each kilogram that the Satellite
mass is increased above [***] kg up to a maximum total mass of [***] kg, such
amount shall escalate in accordance with Article 8.2 of this Agreement.  

  c)   The prices for the Optional Launch, whether converted by CUSTOMER as a
Firm Launch or as a Backup Launch, shall be fixed for a Launch to take place on
or prior to [***]. Should the Launch Period requested by CUSTOMER in accordance
with Sub-paragraph 6.1.2 of ARTICLE 6 hereof be beyond [***] (but in no event
can the Firm or Backup Launch, as applicable, occur later than [***]), then the
price shall be escalated by [***] percent per quarter from said date up to the
first day of the initially requested Launch Period.

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 24

  8.1.2   The amount mentioned in the above Sub-paragraph 8.1.1 shall be
increased in a firm fixed amount as follows:

  (x)   The amount obtained by multiplying the price set forth in the above
Sub-paragraph 8.1.1 by [***] PER CENT ([***]%), if CUSTOMER exercises the
Reflight Option.     (xi)   The amount obtained by multiplying the price set
forth in the above Sub-paragraph 8.1.1 by [***] PER CENT ([***]%), if CUSTOMER
exercises the Refund Option.

      The above percentages are valid for Launches to occur on or prior to
[***].         For Launch(es) to occur on or after [***], the above percentages
shall be reviewed and renegotiated.     8.1.3   In the event of availability of
extra payload capacity of the Launch Vehicle at the time of the Final Mission
Analysis is performed, CUSTOMER shall be entitled to a corresponding increase of
the Satellite mass, it being further specified, in the case of an ARIANE 5
Launch, that such extra payload capacity shall be allocated to CUSTOMER based on
the pro-rata between the mass of the Satellite of the CUSTOMER and the mass of
satellite of the Third Party Customer of ARIANESPACE. Any mass increase pursuant
to this Sub-paragraph 8.1.3 shall be [***].

  (xii)      

8.2   The firm fixed price, if any, for Associated Services assumes, that the
Launch will be performed within [***] from the end of the Launch Period stated
in Article 6.1.1 or in Article 6.1.2 as applicable. Should the Launch Period or
Launch Slot assigned to CUSTOMER under ARTICLE 11 of this Agreement extend
beyond [***] from the end of the Launch Period stated in Article 6.1.1 or in
Article 6.1.2 whichever applicable, then the price for such Associated Services,
if any, shall escalate by [***] after such time for such Associated Services
that will not have been performed by the date of request for any postponement,
and that would have to be performed again as a consequence of any Launch
postponement. The same principle shall apply for a Reflight.   8.3   All prices,
expenses, and charges set forth in this Agreement shall be free from any and all
taxes and other duties of any French tax authority.   8.4   Following payment of
the Deposit as stipulated in Paragraph 10.1.1 herein, CUSTOMER shall have no
further financial obligation hereunder unless and until CUSTOMER converts, if
any, the Optional Launch in a Firm or Backup Launch.

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 25

      ARTICLE 9 — LAUNCH VEHICLE QUALIFICATION

9.1   ARIANESPACE shall only select a Launch Vehicle belonging to the ARIANE 5
family to perform the Launch Service(s) under this Agreement which meets or
exceeds all of the following criteria:

  9.1.1   The Launch Vehicle shall be flight proven, including all major
systems, and subsystems through a minimum of [***] prior successful missions,
the last of which must be accomplished no later than [***] months prior to the
start of the then-current Launch Period, Launch Slot, or Launch Day; and

  9.1.2   The Launch Vehicle shall not have suffered a Launch Failure in any of
the [***] flights immediately preceding CUSTOMER’s Launch.

9.2   CUSTOMER shall have the option to postpone its Launch until such time that
the Launch Vehicle does comply with the requirements of Paragraph 9.1, and any
such postponements shall be attributable to ARIANESPACE.   9.3   In the event
that ARIANESPACE cannot comply with the requirements of this Article 9, then any
postponements caused by ARIANESPACE in order to allow for time to comply with
the requirements of this ARTICLE 9 shall not be considered to be postponements
caused by Event(s) of Force Majeure. Any such postponements will be attributable
to ARIANESPACE, in accordance with Article 11.3.

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 26

     ARTICLE 10 — PAYMENT FOR SERVICES

10.1   It is hereby acknowledged by the Parties that CUSTOMER has paid
ARIANESPACE FIVE MILLION THREE HUNDRED EIGHTY SEVEN THOUSAND NINE HUNDRED United
States Dollars (US$5,387,900). Such amount added to the first payment due at
EDC, as specified in Paragraph 10.1.1 herein, shall be known as the deposit (the
“Deposit”). Such Deposit shall be credited against the amount due to ARIANESPACE
upon conversion of the Optional Launch by CUSTOMER.

    Payment of the remuneration under Paragraph 8.1 of ARTICLE 8 of this
Agreement shall be made in accordance with the following payment schedule:

    10.1.1  

  (xiii)  

     
(xiv) DATE
(xv)  Percentage of the Launch Services
price referred to in Sub-paragraph 8.1.1 of
Article 8 of this Agreement (*)

  (xvi)   [***]     (xvii)   L means the first day of the initial Launch Period
as defined in Sub-paragraph 6.1.1, as may be adjusted by the aggregate number of
postponements requested by ARIANESPACE in accordance with Paragraph 11.3
(including postponements requested by ARIANESPACE as a result of the occurrence
of Events of Force Majeure).     (xviii)   (*) In the event CUSTOMER converts
the Optional Launch as a Firm Launch or as a Backup Launch and the first day of
the agreed Launch Period is less than [***] from the date of conversion, and as
a result of such schedule, any payments should already have been made, such
payments shall be immediately invoiced by ARIANESPACE and shall be paid by
CUSTOMER within ten (10) days of receipt of invoice by CUSTOMER.     (xix)  
(**) “EDC” means the Effective Date of this amended and restated Agreement, as
defined in accordance with ARTICLE 23.

  (xx)   (***) The CUSTOMER’S [***] payment obligation shall be secured in
accordance with Sub-paragraph 10.3.4 of ARTICLE 10 of this Agreement by means of
a irrevocable standby letter of credit substantially in the form of the Annex 2
attached herewith. Invoicing and payment of the [***] payment shall be in
accordance with Paragraph 10.3         (xxi)         (xxii)  

  10.1.2   The price of the Reflight Option or the Refund Option shall be paid
in accordance with the following payment schedule:

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 27

     
(xxiii) DATE
  (xxiv) Percentage of the price of the Refund or Reflight
Option referred to in Sub-
paragraph 8.1.2 of Article 8 of this
Agreement

  (xxv)   [***]     (xxvi)   L means the first day of the initial Launch Period
as defined in Sub-paragraph 6.1.1 or 6.1.2 as applicable, as may be adjusted by
the aggregate number of postponements requested by ARIANESPACE in accordance
with Paragraph 11.3 (including postponements requested by ARIANESPACE as a
result of the occurrence of Events of Force Majeure).     10.1.3   Mass
variation         If CUSTOMER varies the Satellite mass under Sub-paragraph
8.1.1 of ARTICLE 8 of this Agreement, the resulting price variation shall be
paid by CUSTOMER to ARIANESPACE, or refunded by ARIANESPACE to CUSTOMER, as
applicable, on a pro-rata basis over the remaining payments as set forth in
Sub-paragraph 10.1.1, following the receipt by ARIANESPACE of CUSTOMER’s written
request for mass variation.

10.2   Payment for Associated Services

  10.2.1   Payment for Associated Services ordered by CUSTOMER under Part 5 of
Annex 1 to this Agreement, for which a firm fixed price has been established,
shall be due as of the date set forth in said Paragraph.     10.2.2   Payment
for Associated Services ordered by CUSTOMER under Part 5 of Annex 1 to this
Agreement, for which no total firm fixed price can be determined in advance,
shall be due on the date on which CUSTOMER terminates use of the relevant
Associated Services.     (xxvii)    

10.3   Terms and Conditions of Payment/ARIANESPACE’s Invoices

  10.3.1   Where this Agreement determines a precise payment date, payment has
to be made at such date or within THIRTY (30) days from receipt of ARIANESPACE’s
corresponding invoice, whichever is later, except for the first payment provided
in Sub-paragraph 10.1.1 of ARTICLE 10 of this Agreement, for which invoice will
be presented upon EDC and paid TEN (10) days thereafter.     10.3.2   Where the
Agreement does not determine a precise payment date, such as for Associated
Services, payment has to be made as of the later date of (a) the date when
payment becomes due, or (b) within THIRTY (30) days of receipt of ARIANESPACE’s
corresponding invoice, in each case for the Associated Services rendered or to
be rendered in accordance with Annex I, Part 5, whichever is later.     10.3.3  
ARIANESPACE invoices shall be drawn up in TWO (2) copies (one original and one
copy) and sent to the same address as specified herein for notices to CUSTOMER

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 28

      under Paragraph 20.2, or to such other address as CUSTOMER may notify
ARIANESPACE in writing.         The method for calculating the amount of each
invoice shall be shown clearly.     10.3.4   Payments shall be made to the
account(s) designated on the relevant invoice by bank transfer with SWIFT notice
to be sent by CUSTOMER to ARIANESPACE upon its receipt from the issuing bank.
Each SWIFT notice shall clearly state the value date to be applied which shall
be the date stated in Sub-paragraph 10.1.1 and the bank through which the funds
will be made available to the receiving bank or its correspondent.        
Payment shall be effective as of the date on which the amount of the ARIANESPACE
invoice is credited for value to the designated account(s).        
Notwithstanding the foregoing, the [***] Payment with respect to the Optional
Launch, if converted either as a Firm Launch or as a Backup Launch, as
identified in Sub-paragraph 10.1.1 shall be secured by means of an irrevocable
standby letter of credit (hereinafter L/C), issued in favour of ARIANESPACE by a
reputable international bank and confirmed by a reputable international bank in
France acceptable to ARIANESPACE. Such L/C shall be issued at CUSTOMER’s cost,
including the confirmation cost, substantially in the form shown in ANNEX 2 to
this Agreement. CUSTOMER shall provide ARIANESPACE at [***] months with the name
and details of the selected bank(s) for issuance of the L/C. Upon ARIANESPACE
agreement, CUSTOMER shall promptly give instructions to this(ese) selected
bank(s) for issuance and delivery of the L/C to ARIANESPACE on or prior to [***]
months of the Launch. In case of a failure by the CUSTOMER to deliver to
ARIANESPACE in due time the L/C meeting the above requirements at the date set
forth hereabove, the last payment related to the Launch as set forth in
identified in Sub-paragraph 10.1.1 shall be due and paid by CUSTOMER to
ARIANESPACE prior to [***].     10.3.5   CUSTOMER’s payment(s) shall be in the
amount(s) invoiced by ARIANESPACE, and shall be made net, free and clear of any
and all taxes, duties, or withholdings that may be imposed in the Country of
CUSTOMER and the Country from which they are paid so that ARIANESPACE receives
each such payment in its entirety as if no such tax, duty, or withholding had
been made.

10.4   Late Payment       In the event of late payment, whether or not due to a
bona fide dispute, CUSTOMER shall pay ARIANESPACE interest on such late payment
at the Base Rate plus [***] PERCENTAGE POINTS per annum from and including the
date due to but excluding the date made. The computation of interest for late
payments shall be based on a year of 360 days. In the event that a bona fide
dispute between the Parties is resolved in favor of the CUSTOMER, any interest
paid by CUSTOMER to ARIANESPACE for late payments during the period of such bona
fide dispute shall, at CUSTOMER’s discretion, be reimbursed to CUSTOMER within
THIRTY (30) days from receipt by ARIANESPACE of CUSTOMER’s notice

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 29

    to that effect, or alternatively, shall be credited to CUSTOMER’s subsequent
payment due to ARIANESPACE under this Agreement.       In the event that such
late payment has not been cured by CUSTOMER within THIRTY (30) days after
written notice to that effect by ARIANESPACE, and only if such payment is not
subject to a bona fide dispute, ARIANESPACE shall be entitled to suspend any and
all of its activities in preparation for the applicable Launch and to reschedule
the Launch under Sub-paragraph 11.3.3 of ARTICLE 11 of this Agreement.      
Notwithstanding any other provision, expressed or implied in this Agreement, it
is hereby acknowledged by the Parties that the Launch shall not take place in
case any amount due to ARIANESPACE prior to the Launch, as identified under
sub-paragraph 10.1.1, remains outstanding, whether or not due to a bona fide
dispute, in which case ARIANESPACE shall have the right to postpone the Launch
under the terms of sub-paragraph 11.3.3.   10.5   Waiver of Deferral,
Withholding or Set-off       Without prejudice to the provisions of
Paragraph 10.4 above with respect to bona fide disputes, CUSTOMER irrevocably
waives any right to defer, withhold, or set-off by counterclaim or other legal
or equitable claim, all or any part of any payment under this Agreement for any
reason whatsoever. All payments due under this Agreement shall be made in their
entirety and on the dates specified in this Agreement.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 30



      ARTICLE 11 — LAUNCH POSTPONEMENTS

11.1   Each postponement of the Launch Period, the Launch Slot, the Launch Day
or the Launch Time, for whatever reason, shall, for each particular Launch under
this Agreement, be governed solely by the terms and conditions provided in this
Article 11. The Parties hereto expressly waive, renounce, and exclude any and
all rights and remedies that may arise at law or in equity with respect to
postponements that are not stated in this Article 11 or elsewhere in this
Agreement.   11.2   Postponements requested by CUSTOMER

  11.2.1   CUSTOMER shall have the right for any reason whatsoever to postpone
the Launch Period and, once determined, the Launch Slot or the Launch Day. The
CUSTOMER’s written notice for postponement shall indicate the new requested
(i) Launch Period, or (ii) Launch Slot, or (ii) Launch Day, as the case may be.
For the avoidance of any doubt, CUSTOMER’s existing Launch Period, Launch Slot
or Launch Day (as applicable) shall not be relinquished until CUSTOMER has
agreed to the new Launch Period, Launch Slot or Launch Day (as applicable)
pursuant to the provisions of this Paragraph 11.2.

  11.2.1.1   If the CUSTOMER’s written request relates to a Launch Period or a
Launch Slot postponement, within TWO (2) weeks of receipt of such request,
ARIANESPACE shall inform CUSTOMER whether a Launch Opportunity exists within the
Launch Period, or within the Launch Slot requested, or will propose a new Launch
Period or Launch Slot, taking into account CUSTOMER’s requests, within the next
available Launch Opportunity. CUSTOMER shall have THIRTY (30) days following
receipt of ARIANESPACE’s proposal to consent thereto in writing.     11.2.1.2  
If the CUSTOMER’s written request relates to a Launch Day postponement, the
choice of a new Launch Day shall be made by mutual agreement of the Parties,
taking into account the technical needs and interests of CUSTOMER and any Third
Party Customer(s) of ARIANESPACE, the time necessary for the revalidation of the
launch assembly complex consisting of the ARIANE Launch Vehicle, the Launch Base
(ELA), and the payload preparation assembly (EPCU), and meteorological
forecasts.     11.2.1.3   Any postponements by CUSTOMER of the Launch Time
within the Launch Window may only be requested during the countdown period. In
the event that CUSTOMER has requested such postponement and technical reasons,
including, without limitation, those relating to any Third Party Customer(s) of
ARIANESPACE, or meteorological reasons prevent ARIANESPACE from performing the
Launch in the Launch Window opening during the Launch Day, the postponement
shall be considered to be a postponement of the Launch Day.     11.2.1.4   In
the event that the aggregate duration of all postponements requested by CUSTOMER
for a particular Launch under this Agreement, result in CUSTOMER delaying such
Launch by more than [***] months, the related

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 31

      Launch Services price shall be renegotiated in good faith by the Parties
on a fair and reasonable basis.

  11.2.2   If CUSTOMER requests a postponement in the Launch Period, Launch Slot
or Launch Day, and ARIANESPACE, in its reasonable judgment, determines that a
Launch Opportunity is not available in the time requested by CUSTOMER, and the
Launch is subsequently scheduled to occur in a later Launch Period, Launch Slot
or Launch Day than that requested by CUSTOMER, then the total number of calendar
days of postponement originally requested by CUSTOMER shall be attributed to
CUSTOMER. Any delay in the Launch schedule resulting from the determination by
ARIANESPACE of the availability of a Launch Opportunity in excess of the
postponement requested by CUSTOMER shall not be deemed to be attributed to
CUSTOMER or ARIANESPACE.

11.3   Launch postponement requested by ARIANESPACE

Except as provided for in Section b) of Sub-paragraph 11.3.1.2 below,
ARIANESPACE shall not be entitled to postpone the Launch for reasons related to
an Auxiliary Payload. In the event that, ARIANESPACE, in its reasonable
judgment, believes that an Auxiliary Payload (i) is not compatible with the
Satellite and the Launch and Satellite Missions, or (ii) is not ready in time to
support the Launch, then ARIANESPACE shall be entitled to replace the Auxiliary
Payload with a Dummy Payload.

  11.3.1   ARIANESPACE shall have the right to postpone a Launch, for the
following reasons:

  11.3.1.1   Postponement of Launch Period and of Launch Slot.

  a)   ARIANESPACE or its Associates encounter adverse technical problems that
prevent the Launch from taking place under satisfactory conditions of safety or
reliability.     b)   ARIANESPACE cannot perform the Launch as a Double Launch
for any reason whatsoever.     c)   ARIANESPACE is requested to perform
replacement launch(es), or to launch scientific satellite(s) whose mission(s)
may be degraded in the event of postponement.     d)   ARIANESPACE postpones the
Launch due to postponement(s) by ARIANESPACE of satellite(s) having an earlier
Launch Period or Launch Slot than CUSTOMER’s Satellite, for reasons similar to
the reasons set forth under this Sub-paragraph 11.3.1.1 a), b) and c).

  11.3.1.2   Postponement of Launch Day within the Launch Slot and/or Launch
Time within the Launch Window.

  a)   For any of the reasons listed in Sub-paragraph 11.3.1.1 a), b) and c),
and d) above, and     b)   If following its/their integration on the Launch
Vehicle, ARIANESPACE must remove the Auxiliary Payload(s) due to a threat to the
Launch

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 32

      Mission or the Satellite Mission or the satellite mission of the satellite
of the Third Party Customer of ARIANESPACE.

  11.3.2   The Parties shall determine by mutual agreement a new Launch Period
and/or a new Launch Slot as near as possible to the postponed one in accordance
with the order of the following criteria :

  -   possibilities of Launching, including the availability of a Launch
Vehicle, the Launch Base and associated infrastructure and services necessary to
perform the Launch;     -   Launch Rank of CUSTOMER’s Satellite;     -   date of
signature of this Agreement.

      In the event of a conflict between the Launch Rank of CUSTOMER’s Satellite
and the launch rank of the satellite(s) of third party customer(s) of
ARIANESPACE, Launch Period or Launch Slot priority will be given to the customer
with the earlier date of execution of a launch services contract with
ARIANESPACE.         The Launch Day and the Launch Window within the new Launch
Slot shall be determined by ARIANESPACE according to the technical constraints
of ARIANESPACE, CUSTOMER and the Third Party Customer(s) of ARIANESPACE, and
their respective interests.     11.3.3   Any postponement by ARIANESPACE of the
Launch Period, Launch Slot, Launch Day, Launch Window, or Launch Time due to
CUSTOMER’s non-fulfilment of its obligations under this Agreement, including
CUSTOMER’S failure to timely apply for, obtain or maintain any necessary export
licenses, where despite the reasonable commercial efforts of the Parties
(including implementation of work-around plans or designation of third-party
consultants to transfer necessary information to ARIANESPACE in compliance with
applicable laws), and such failure by the CUSTOMER renders performance of the
Launch by ARIANESPACE impossible within the Launch Period, Launch Slot, or
during Launch Window of the Launch Day, or at the Launch Time shall be
considered to be requested by CUSTOMER in accordance with Paragraph 11.2 above
as of the date of ARIANESPACE’s decision to postpone the Launch.        
(xxviii)

11.4   Any Launch postponement requested by ARIANESPACE pursuant to
Paragraph 11.3 of this ARTICLE 11 shall only occur as a last resort and
following the reasonable commercial efforts of ARIANESPACE to avoid and mitigate
such postponement as may be necessary for the reasons set forth in
Sub-paragraphs 11.3.1.1 and 11.3.1.2 of this ARTICLE 11.   11.5   Effect of
Launch Postponements on Progress Payments

  11.5.1   Postponements by ARIANESPACE In the event of postponement of the
Launch Period, Launch Slot or Launch Day, as applicable, for the affected Launch
Service(s) is declared by ARIANESPACE for any reason including those in
Paragraph 11.3, including Events of Force Majeure, but excluding postponements
requested by Arianespace in accordance with Sub-paragraph 11.3.3, the payments
set forth in Paragraph 10.1 shall be suspended on a day-for-day basis for the
length of the delay and then resumed with all remaining payments postponed by
the amount of the delay.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 33



  11.5.2   Postponements by CUSTOMER In the event of postponement of the Launch
Period, Launch Slot or Launch Day, as applicable, for the affected Launch
Service(s) is declared by CUSTOMER for any reason including Events of Force
Majeure and those stated in Sub-paragraph 11.3.3, the payments set forth in
Paragraph 10.1 shall remain due as if the Launch Period, Launch Slot or Launch
Day, as applicable, had not been postponed.

11.6   If at any time following the Effective Date of this Agreement,
ARIANESPACE becomes aware (including due to a notice or inquiry from CUSTOMER),
to the best of its knowledge, of any material event or circumstance that could
result in a delay to the then-scheduled Launch Period, Launch Slot or Launch
Day, then ARIANESPACE shall within FIVE (5) days of becoming aware of such event
or circumstance, inform CUSTOMER in accordance with Paragraph 20.2 of this
Agreement, as to the potential or actual impact of such event or circumstance to
the then-scheduled Launch Period, Launch Slot or Launch Day (as applicable).

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 34



      ARTICLE 12 — RIGHT OF OWNERSHIP AND CUSTODY

12.1   The obligations of ARIANESPACE under this Agreement are strictly limited
to the Services, and CUSTOMER acknowledges and agrees that at no time shall it
have any right of ownership of, any other right in, or title to, the property
that ARIANESPACE shall use in connection with the Launch, or shall place at
CUSTOMER’s disposal for the purpose of this Agreement, including, without
limitation, the Launch Vehicle and the Launch Base of ARIANESPACE. Said property
shall at all times be considered to be the sole property of ARIANESPACE.   12.2
  ARIANESPACE acknowledges and agrees that at no time shall it have any right of
ownership, or any other right in, or title to, the property that CUSTOMER shall
use for the Launch and the interface test(s), including, without limitation, the
Satellite and all equipment, devices and software to be provided by CUSTOMER on
the Launch Base in order to prepare the Satellite for Launch. Said property
shall at all times be considered to be the sole property of CUSTOMER.   12.3  
At all times during the performance by the Parties of this Agreement, each Party
shall be deemed to have full custody and possession of its own property.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 35



     ARTICLE 13 — REPLACEMENT LAUNCH

13.1   Terms

  13.1.1   CUSTOMER is entitled to request a Replacement Launch from ARIANESPACE
in the event that, following the Launch, either the Launch Mission or the
Satellite Mission has not been accomplished for any reason whatsoever.
Replacement Launch Services are subject to the conditions set forth in this
Article 13. Any and all other rights and remedies of CUSTOMER are excluded
whatever their nature.     13.1.2   CUSTOMER shall be entitled to have a Launch
Slot for a Replacement Launch allocated to it by ARIANESPACE in accordance with
the following:  

  13.1.2.1 If CUSTOMER requests a Replacement Launch to occur within [***]
months following the month ARIANESPACE has received a written request for
Replacement Launch, ARIANESPACE will provide a Launch Slot within [***] months
from receipt of CUSTOMER’s request for a Replacement Launch; or     13.1.2.2
Should CUSTOMER request a Launch Period beyond such [***] month period,
ARIANESPACE shall allocate the nearest Launch Opportunity, provided however that
in no way shall the Launch Period requested by CUSTOMER extend beyond the [***]
month period following the date of request for a Replacement Launch.  

  13.1.3   The written request for a Replacement Launch shall be received by
ARIANESPACE no later than the last day of the second month following the month
in which the cause of the failure of either the Launch Vehicle Mission or the
Satellite Mission has been established, but in no event later than, in the case
of a Satellite Mission failure, [***] months following the date of Launch.      
  Notwithstanding the foregoing, if CUSTOMER is entitled to a Reflight such
written request shall be received by ARIANESPACE within the [***] day period
following the date when the Parties have agreed that a Launch Failure has
occurred.         The written request for a Replacement Launch shall indicate
the Launch Period requested by CUSTOMER within one of the periods specified in
Sub-paragraph 13.1.2 above. It is understood that the replacement Satellite and
all equipment, devices and software to be made available by CUSTOMER on the
Launch Base in order to make the replacement Satellite ready for Launch shall be
made available to ARIANESPACE pursuant to the schedule of Part 3 of Annex 1 to
this Agreement.     13.1.4   ARIANESPACE shall inform CUSTOMER, within the month
following receipt of CUSTOMER’s request for a Replacement Launch, whether or not
a Launch Opportunity exists within the requested Launch Period and, in any
event, shall allocate a Launch Slot to CUSTOMER, the first day of which shall be
before the expiration of the [***] calendar month period specified in
Sub-paragraph 13.1.2 of ARTICLE 13 of this Agreement if the Launch Period
requested by CUSTOMER is within that [***] month period; otherwise ARIANESPACE
shall allocate to

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 36

      CUSTOMER the nearest existing Launch Opportunity. The date allocated shall
not begin earlier than the first day of the Launch Period requested by CUSTOMER.
    13.1.5   The replacement Satellite shall be substantially similar to or
lighter in mass than the Satellite and shall be of a bus type that has been
integrated with and is compatible with the Launch Vehicle.        
Notwithstanding the foregoing, if CUSTOMER is entitled to a Reflight the
replacement Satellite may differ from the DCI. In such a case the Parties agree
to adjust accordingly this Agreement, including Annex 1 thereto and ARIANESPACE
shall allocate to CUSTOMER the nearest Launch Opportunity.

13.2   General Conditions       Except for a Reflight, the remuneration for the
Replacement Launch Services shall be the then applicable price pursuant to the
ARIANESPACE pricing policy for a Launch on the date of the Replacement Launch,
adjusted for the costs of refinancing resulting from the shorter payment
schedule, and including any charges incurred by ARIANESPACE for modification of
equipment associated with the Launch Vehicle designated for the Replacement
Launch, and any charges associated with rearrangement of the launch schedule.  
    The remuneration for Associated Services associated with the Replacement
Launch shall be the applicable price for a Launch to take place within the
calendar year of the Replacement Launch.       The payment schedule shall
provide for the payment of the entire price for Replacement Launch Services
prior to said Replacement Launch.       The Replacement Launch, other than a
Reflight, shall form the subject of a separate launch services agreement
substantially in the form of this Agreement.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 37



     ARTICLE 14 — ALLOCATION OF POTENTIAL LIABILITIES AND RISKS

14.1   Allocation of Risks for damage caused by one Party and/or its Associates
to the Other Party and/or its Associates:

  14.1.1   Due to the particular nature of the Services, the Parties agree that
any liability of ARIANESPACE or of CUSTOMER arising from the defective, late, or
non-performance of ARIANESPACE’s Services and CUSTOMER’s technical obligations
under this Agreement is, in all circumstances, including termination of this
Agreement or a Launch under this Agreement, strictly limited to the liability
expressly provided for in this Agreement. Except as provided in this Agreement,
the Parties hereto expressly waive, renounce, and exclude any and all rights and
remedies that may arise at law or in equity with respect to the Services.    
14.1.2   Each Party shall bear any and all loss of or damage to property and any
bodily injury (including death) and all consequences, whether direct or
indirect, of such loss, damage or bodily injury (including death), and/or of a
Launch Mission failure and/or of a Satellite Mission failure, which it or its
Associates may sustain, directly or indirectly, arising out of or relating to
this Agreement or the performance of this Agreement. Each Party irrevocably
agrees to a no-fault, no-subrogation, inter-party waiver of liability, and
waives the right to make any claims or to initiate any proceedings whether
judicial, arbitral, or administrative on account of any such loss, damage or
bodily injury (including death) and/or Launch Mission failure and/or Satellite
Mission failure against the other Party or that other Party’s Associates arising
out of or relating to this Agreement for any reason whatsoever.         The
provisions above exclude, without limitation, any liability of ARIANESPACE or
its Associates for any loss or damages to CUSTOMER or its Associates, resulting
from the intentional destruction of the Launch Vehicle and the Satellite in
furtherance of launch range safety measures.         Each Party agrees to bear
the financial and any other consequences of such loss, damage or bodily injury
(including death) and/or of a Launch Mission failure and/or a Satellite Mission
failure which it or its Associates may sustain, without recourse to the other
Party or the other Party’s Associates.     14.1.3   In the event that one or
more Associates of a Party shall proceed against the other Party and/or that
Party’s Associates as a result of such loss, damage or bodily injury (including
death) and/or Launch Mission failure and/or Satellite Mission failure, the first
Party shall indemnify, hold harmless, dispose of any claim, and defend, when not
contrary to the governing rules of procedure, the other Party and/or its
Associates, as the case may be, from any liability, cost or expense, including
attorneys’ fees, on account of such loss, damage or bodily injury (including
death) and/or Launch Mission failure and/or Satellite Mission failure, and shall
pay all costs and expenses and satisfy all judgments and awards which may
imposed on or rendered against that other Party and or its Associates.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 38



14.2   Loss or Damage or Bodily Injury Caused or Sustained by any Third Party
Customer(s) of ARIANESPACE or its (their) Associates

  14.2.1   Each Party shall bear any and all loss of or damage to property and
any bodily injury (including death) and all consequences, whether direct or
indirect, of such loss, damage or bodily injury (including death) and/or Launch
Mission failure and/or Satellite Mission failure, which it or its Associates may
sustain, that is caused, in any way, by (a) Third Party Customer(s) of
ARIANESPACE or its (their) Associates, directly or indirectly, arising out of or
relating to the performance of this Agreement and/or the launch services
agreement signed by ARIANESPACE with such Third Party Customer(s) of
ARIANESPACE.     14.2.2   CUSTOMER hereby irrevocably agrees to a no-fault,
no-subrogation, inter-party waiver of liability and waives the right to make any
claims or to initiate any proceedings whether judicial, arbitral, administrative
or otherwise on account of any such loss, damage or bodily injury (including
death) and/or Launch Mission failure and/or Satellite Mission failure against
Third Party Customer(s) of ARIANESPACE, and/or ARIANESPACE and/or their
respective Associates for any reason whatsoever.         CUSTOMER agrees to bear
the financial and any other consequences of such loss, damage or bodily injury
(including death) and/or Launch Mission failure and/or Satellite Mission failure
caused in any way by any Third Party Customer(s) of ARIANESPACE or its
(their) Associates without recourse against the Third Party Customer(s) of
ARIANESPACE and/or ARIANESPACE and/or their respective Associates.         In
the event that one or more of CUSTOMER’s Associate(s) proceed against the Third
Party Customer(s) of ARIANESPACE and/or ARIANESPACE and/or their respective
Associates as a result of any loss, damage or bodily injury (including death)
and/or Launch Mission failure and/or Satellite Mission failure caused in any way
to it by such Third Party Customer(s) of ARIANESPACE or its (their) Associates,
CUSTOMER shall indemnify, hold harmless, dispose of any claim and defend, when
not contrary to the governing rules of procedure, such Third Party Customer(s)
of ARIANESPACE, and/or ARIANESPACE and/or their respective Associates from any
liability, cost or expense, including attorneys’ fees, on account of such loss,
damage or bodily injury (including death) and/or Launch Mission failure and/or
Satellite Mission failure, and shall pay all costs and expenses and satisfy all
judgments and awards which may be imposed on or rendered against the Third Party
Customer(s) of ARIANESPACE and/or ARIANESPACE, and/or their respective
Associates.     14.2.3   In the event that any Third Party Customer(s) of
ARIANESPACE and/or its (their) Associates proceed against CUSTOMER and/or its
Associates as a result of any loss, damage or bodily injury (including death)
and/or launch mission failure and/or satellite mission failure caused in any way
by CUSTOMER and/or its (their) Associates, directly or indirectly, arising out
of or relating to the performance of this Agreement and/or the agreement signed
by ARIANESPACE with such Third Party Customer(s) of ARIANESPACE, ARIANESPACE
shall indemnify, hold harmless, dispose of any claim and defend, when not
contrary to the governing rules of procedure, CUSTOMER and/or its Associates
from any liability, cost or expense, including attorney’s fees, on account of
such loss, damage or bodily injury (including death), and/or Launch Mission
failure and/or Satellite Mission

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 39

      failure, and shall pay all costs and expenses and satisfy all judgments
and awards which may be imposed or rendered against CUSTOMER and/or its
Associates.

14.3   Indemnification       Each Party shall take all necessary and reasonable
steps to foreclose claims for loss, damage or bodily injury (including death) by
any participant involved in Launch activities. Each Party shall require its
Associate(s) to agree to a no-fault, no-subrogation, inter-party waiver of
liability and indemnity for loss, damage or bodily injury (including death) its
Associates sustain identical to the Parties’ respective undertakings under this
ARTICLE 14. Furthermore, ARIANESPACE shall require all Third Party Customer(s)
of ARIANESPACE entering into launch services agreements with ARIANESPACE to
agree to the inter-party waiver and indemnities set forth in this ARTICLE 14.  
14.4   Liability for Damages Suffered by Third Parties

  14.4.1   Each Party shall be solely and entirely liable for all loss, damage
or bodily injury (including death) sustained, whether directly or indirectly, by
any Third Party, which is caused by such Party or its Associates arising out of
or relating to the performance by such Party of this Agreement.     14.4.2   In
the event of any proceeding, whether judicial, arbitral, administrative or
otherwise, by a Third Party against one of the Parties or its Associates on
account of any loss, damage or bodily injury (including death), caused by the
other Party, its property or its Associates or its (their) property, whether
directly or indirectly the latter Party shall indemnify and hold harmless the
former Party and/or the former Party’s Associates, as the case may be, and shall
advance any funds necessary to defend their interests.

14.5   Infringement of Industrial Property Rights of Third Parties

  14.5.1   ARIANESPACE shall indemnify and hold CUSTOMER harmless with respect
to any cost, and expense resulting from an infringement or claim of infringement
of patent rights or any other industrial or intellectual property rights of any
third party which may arise from CUSTOMER’s use of ARIANESPACE’s Services,
including, without limitation, the use of any and all products, processes,
articles of manufacture, supporting equipment, facilities, and services by
ARIANESPACE in connection with said Services (“Intellectual Property Claim”);
provided however , that this indemnification shall not apply to an infringement
of rights as set forth above that have been mainly caused by an infringement of
a right of a third party for which CUSTOMER is liable pursuant to Sub-paragraph
14.5.2 of ARTICLE 14 of this Agreement. If ARIANESPACE’s ability to perform the
Services is enjoined or otherwise prohibited as a result of an Intellectual
Property Claim, Arianespace shall, at its option and expense (i) promptly
resolve the matter so that the injunction or prohibition no longer exists;
(ii) procure the right to perform the Services; and/or (iii) modify the Services
so that they becomes non-infringing while remaining in compliance of the
requirements of this Agreement. If ARIANESPACE is unable to accomplish (i),
(ii) or (iii) as stated above within three (3) months of entry of the injunction
or other prohibition, CUSTOMER shall have the right to terminate this Agreement
without charge and receive a refund of all amounts paid to ARIANESPACE within
THIRTY (30) days from receipt by ARIANESPACE of CUSTOMER’s notice to that
effect.     (xxix)    

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 40

  14.5.2   CUSTOMER shall indemnify and hold ARIANESPACE harmless with respect
to any cost, and expense resulting from an infringement or claim of infringement
of the patent rights or any other industrial or intellectual property rights of
any third party arising out of or relating to CUSTOMER with respect to the
design or manufacture of the Satellite, or ARIANESPACE’s compliance with
specifications furnished by CUSTOMER with respect to the Launch Mission and the
Satellite Mission.     14.5.3   The rights to indemnification provided hereunder
shall be subject to the following conditions:

  14.5.3.1   The Party seeking indemnification shall promptly advise the other
Party of the filing of any suit, or of any written or oral claim against it,
alleging an infringement of any third party’s rights, which it may receive
relating to this Agreement, and upon the receipt thereof, shall provide the
Party required to indemnify, at such Party’s request and expense, with copies of
all relevant documentation     14.5.3.2   The Party seeking indemnification
shall not make any admission, nor shall it reach a compromise or settlement,
without the prior written approval of the other Party, which approval shall not
be unreasonably withheld or delayed.     14.5.3.3   The Party required to
indemnify, defend and hold the other harmless shall assist in and shall have the
right to assume, when not contrary to the governing rules of procedure, the
defense of any claim or suit or settlement thereof, and shall pay all reasonable
litigation and administrative costs and expenses, including legal counsel fees
and expenses, incurred in connection with the defense of any such suit, shall
satisfy any judgments rendered by a court of competent jurisdiction in such
suits, and shall make all settlement payments.     14.5.3.4.   The Party seeking
indemnification may participate in any defense at its own expense, using counsel
reasonably acceptable to the Party required to indemnify, provided that there is
no conflict of interest and that such participation does not otherwise adversely
affect the conduct of the proceedings.

  14.5.4   In the event that ARIANESPACE, with respect to the Launch, and
CUSTOMER, with respect to the Satellite, shall be the subject of the same court
action or the same proceedings based on alleged infringements of patent rights
or any other industrial or intellectual property rights of a third party
pursuant to both Sub-paragraphs 14.5.1 and 14.5.2 hereof, ARIANESPACE and
CUSTOMER shall jointly assume the defense and shall bear all damages, costs and
expenses pro rata according to their respective liability. In the event of any
problems in the implementing the pro rata allocation of the amounts referred to
in the immediately preceding sentence, the Parties shall undertake in good faith
to resolve such problems.     14.5.5   Neither Party’s execution or performance
of this Agreement grants any rights to or under any of either Party’s respective
patents, proprietary information, and/or data, to the other Party or to any
third party, unless such grant is expressly recited in a separate written
document duly executed by or on behalf of the granting Party.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 41



     ARTICLE 15 — INSURANCE

15.1   ARIANESPACE shall, for any particular Launch under this Agreement, take
out an insurance policy at no cost to CUSTOMER, to protect itself and CUSTOMER
against liability for property loss or damage and bodily injury that Third
Parties may sustain and that is caused by the Launch Vehicle, and/or the
Satellite, and/or the satellite of any Third Party Customer(s) of ARIANESPACE,
and/or their components or any part thereof. Such insurance policy shall name as
additional insureds:

  1)   The Government of France.     2)   The Centre National d’Etudes Spatiales
“C.N.E.S.” and any launching state as such term is defined in the Convention on
International Liability for Damage Caused by Space Objects of 1972.     3)   The
auxiliaries of any kind, whom ARIANESPACE and/or the C.N.E.S. would call for in
view of the preparation and the execution of the launching operations.     4)  
The European Space Agency “E.S.A.” but only in its capacity as owner of certain
facility and/or outfits located at the Centre Spatial Guyanais in Kourou and
made available to ARIANESPACE and/or to the C.N.E.S. for the purpose of the
preparation and the execution of the launches.     5)   The firms, who have
participated in the design and/or in the execution and/or who have provided the
components of the Launch Vehicle, of its support equipment including propellants
and other products either liquid or gaseous necessary for the functioning of the
said Launch Vehicle, their contractors, sub-contractors and suppliers.     6)  
CUSTOMER, its contractors and subcontractors and each of their respective
officers, directors, legal representatives, managing director, employees, agents
and interim staff and Third Party Customer(s) of ARIANESPACE on whose behalf
ARIANESPACE executes the launch services as well as their co-contractors and
sub-contractors.     7)   Provided they act within the scope of their duties,
the officers and directors, legal representatives, managing director, employees,
agents and interim staff employed by ARIANESPACE or by any of additional insured
mentioned in the preceding sub-paragraphs from 1) to 6) (included)

15.2   The insurance referred to in Paragraph 15.1 shall come into effect as of
the day of the Launch concerned, and shall be maintained for a period of the
lesser of TWELVE (12) months or so long as all or any part of the Launch
Vehicle, and/or the Satellite, and/or the satellite of any Third Party
Customer(s) of ARIANESPACE, and/or their components remain in orbit.   15.3  
The insurance policy shall be in the amount of [***] EUROS (€[***]).
Irrespective of the value of the aforementioned insurance policy, ARIANESPACE
shall settle all liabilities, and shall indemnify and hold CUSTOMER and its
contractors and subcontractors and each of their respective officers, directors,
legal representatives,

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 42

    managing director, employees, agents and interim staff, harmless for
property damage and bodily injury arising from the Services when caused to Third
Parties by the Launch Vehicle, and/or the Satellite, and/or the satellite of any
Third Party Customer(s) of ARIANESPACE, and/or their components or any part
thereof including during the period provided for in Paragraph 15.2 above for any
amount in excess of the insured limits of said insurance policy. Upon expiration
of the insurance in accordance with Paragraph 15.2, CUSTOMER shall settle all
liabilities for property damage and bodily injury caused to third parties by the
Satellite or any part thereof.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 43



     ARTICLE 16 — OWNERSHIP OF DOCUMENTS AND WRITTEN INFORMATION
CONFIDENTIALITY/PUBLIC STATEMENTS

16.1   Title to all documents, data, and written information furnished to
CUSTOMER by ARIANESPACE or its Associates during the performance of this
Agreement shall remain exclusively with ARIANESPACE.   16.2   Title to all
documents, data, and written information furnished to ARIANESPACE by CUSTOMER or
its Associates during the performance of this Agreement shall remain exclusively
with CUSTOMER or with said Associates as to their respective documents, data,
and written information.   16.3   Each Party shall use the documents, data, and
written information supplied to it by the other Party or the other Party’s
Associates solely for the performance of this Agreement and any activities
directly related thereto.   16.4   To the extent necessary for the performance
of this Agreement, each Party shall be entitled to divulge to its own Associates
the documents, data, and written information received from the other Party or
from the other Party’s Associates in connection herewith, provided that such
receiving person shall have first agreed to be bound by the nondisclosure and
use restrictions of this Agreement.   16.5   Subject to the provisions of
Paragraph 16.4, neither Party shall divulge any documents, data, or written
information that it receives from the other Party or the other Party’s
Associates if such documents and written information that are marked with an
appropriate and valid proprietary or confidentiality legend from unauthorized
disclosure except as provided herein, and shall protect such documents and
written information in the same manner as the receiving Party protects its own
confidential information; provided, however, that each Party shall have the
right to use and duplicate such documents, data, and written information for any
Party purpose subject to the nondisclosure requirements and use restrictions
provided herein.       If the information disclosed by one Party to the other
Party or by or to their respective Associates is deemed confidential by the
disclosing Party or Associate and is verbal, not written, such verbal
confidential information shall be identified prior to disclosure as confidential
and, after acceptance by and disclosure to the receiving Party, shall be reduced
to writing promptly, labelled confidential, but in no event later than TWENTY
(20) days thereafter, and delivered to the receiving Party in accordance with
this Paragraph.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 44



16.6   The obligation of the Parties to maintain the confidentiality of
documents, data, and written information shall not apply to documents, data, and
written information that :

  -   are not properly marked as confidential;     -   are in the public domain;
    -   shall come into public use, by publication or otherwise, and due to no
fault of the receiving Party;     -   the receiving Party can demonstrate were
legally in its possession at the time of receipt;     -   are rightfully
acquired by the receiving Party from third parties;     -   with respect to
ARIANESPACE information, are commonly disclosed by ARIANESPACE or its
Associates;     -   with respect to ARIANESPACE information, are inherently
disclosed in any product or provision of any service marketed by ARIANESPACE or
its Associates;     -   are independently developed by the receiving Party;    
-   are approved for release by written authorization of the disclosing Party;
or     -   are required, but only to the extent necessary, to be disclosed
pursuant to governmental or judicial order, in which event the Party concerned
shall notify the other Party of any such requirement and the information
required to be disclosed prior to such disclosure.

16.7   The provisions of this ARTICLE 16 shall survive the completion of
performance of Services under this Agreement and shall remain in full force and
effect until said documents, data, and written information become part of the
public domain; provided, however that each Party shall be entitled to destroy
documents, data, and written information received from the other Party, or to
return such documents, data, or written information to the other Party, at any
time after Launch (or after Reflight, if any).   16.8   This Agreement and each
part hereof shall be considered to be confidential by both Parties. Any
disclosure of the same by one Party shall require the prior written approval of
the other Party, which approval shall not be unreasonably withheld or delayed.  
    Except for publication of the launch manifest, either Party shall obtain the
prior written approval of the other Party only through such Party’s authorized
representative concerning the content and timing of news releases, articles,
brochures, advertisements, speeches, and other information releases concerning
the work performed or to be performed hereunder by ARIANESPACE and its
Associates. Each Party agrees to give the other Party reasonable advance notice
for review of any material submitted to the other Party for approval under this
Paragraph.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 45



     ARTICLE 17 — PERMITS AND AUTHORIZATIONS

17.1   ARIANESPACE shall be obligated to obtain and maintain all required
licenses, permits, authorizations, or notices of non-opposition from all
national or international, public or private authorities having jurisdiction
over the Launch Vehicle and Launch Mission.   17.2   CUSTOMER shall also be
obligated to obtain and maintain, or cause an Associate to obtain and maintain,
all required licenses, government permits and authorizations, for delivery of
the Satellite and all equipment, devices and software to be provided by CUSTOMER
on the Launch Base in order to prepare the Satellite for Launch, from its
country of origin to the Launch Base, and, the use of the Satellite’s ground
stations.   17.3   ARIANESPACE agrees to assist and support CUSTOMER and its
Associates, at no expense, with obtaining and maintaining the licenses, permits
and/or authorizations required by Article 17.2, and any administrative matters
related to the importation into French Guiana of the Satellite and all
equipment, devices and software to be provided by CUSTOMER on the Launch Base in
order to prepare the Satellite for Launch, and their storage and possible
return, as well as to the entry, stay, and departure of CUSTOMER and its
Associates.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 46



     ARTICLE 18 — TERMINATION BY CUSTOMER

18.1   CUSTOMER shall be entitled to terminate any particular Launch under this
Agreement at any time prior to the Launch concerned. CUSTOMER’s right is not
subject to any condition. Notice of termination shall be given by registered
letter with acknowledgment of receipt, and termination shall take effect
immediately upon receipt of such letter by ARIANESPACE.   18.2   In case of
termination by CUSTOMER in accordance with Paragraph 18.1, ARIANESPACE shall be
entitled for the Launch terminated to the following:

  18.2.1   Basic termination fees depending of the date of termination as
follows:

      (xxx)
(xxxi)      Effective date of termination
(xxxii)   (xxxiii)
(xxxiv) Percentage of P   On or before C-[***]   [***]% Between C-[***] Months
and C[***]   [***]% Between C-[***] Months and C-[***] Months   [***]% After
C-[***] Months   [***]%

  Where:        P    means (i) the Launch Services price of the Launch
terminated other than a Reflight, and (ii) the Guarantee Amount for a Reflight,
    C    means for the Optional Launch when converted into either a Firm Launch
or a Backup Launch, the first day of the initial Launch Period of the Launch
concerned if no postponement has been requested by ARIANESPACE or otherwise the
date obtained by adding to the first L of the Launch concerned the aggregate
duration of Launch Period or Launch Slot postponement(s) requested by
ARIANESPACE for such Launch pursuant to Sub-paragraph 11.3.1.1 of ARTICLE 11 of
this Agreement.

  18.2.2   Plus (i) any other amount(s) paid or due including, without
limitation, or late payment interest under the Agreement at the effective date
of termination, and (ii) the price of those Associated Services provided, at
CUSTOMER’s cost, which have actually been performed as of the date of
termination.     18.2.3   Termination fees are due by CUSTOMER to ARIANESPACE as
of the effective date of termination and payable within THIRTY (30) days of
receipt by CUSTOMER of the corresponding invoice from ARIANESPACE. Any amounts
paid by CUSTOMER for the Launch concerned in excess of the above termination
fees shall be refunded promptly by ARIANESPACE to CUSTOMER. For the purpose of
this Sub-paragraph 18.2.3, in the case of a Reflight, the Guarantee Amount shall
be deemed to have been a payment by CUSTOMER.

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 47

18.3   Notwithstanding the foregoing, in the event that the aggregate of all
postponements requested by ARIANESPACE under Sub-paragraph 11.3.1.1 of ARTICLE
11 of this Agreement should result in ARIANESPACE delaying a CUSTOMER’s
particular Launch under this Agreement by more than [***] months (for any
reason, including Events of Force Majeure), CUSTOMER shall have the right,
within THIRTY (30) days of ARIANESPACE’s corresponding notice of postponement,
to terminate the Launch concerned, in which case ARIANESPACE shall refund to
CUSTOMER all payments made by CUSTOMER for said Launch within THIRTY (30) days
from receipt by ARIANESPACE of CUSTOMER’s notice to that effect. In such an
event, CUSTOMER shall be liable only for the payment of Associated Services
performed, at CUSTOMER’s cost, for the Launch terminated prior to the date of
termination. For the purpose of this Paragraph 18.3, in the case of a Reflight,
the Guarantee Amount shall be deemed to have been a payment by CUSTOMER.      
However, postponements resulting from (i) any replacement launch or reflight
performed or to be performed by ARIANESPACE; and/or (ii) any damage caused by
CUSTOMER and/or its Associates to the property of ARIANESPACE and/or the
property of its Associates and/or (iii) any bodily injury (including death)
caused by CUSTOMER and/or its Associates to ARIANESPACE and/or its Associates
shall not be taken into account for the computation of the above mentioned [***]
month period.   18.4   Reserved   18.5   CUSTOMER may terminate this Agreement
at any time following the occurrence of one or more of the following events or
conditions upon notice to ARIANESPACE:

  18.5.1   ARIANESPACE: (i) files a voluntary petition of bankruptcy; (ii) makes
a general assignment, arrangement or composition with or for the benefit of
creditors; (iii) suffers or permits the appointment of a receiver for its
business assets; (iv) becomes subject to involuntary proceedings under any
bankruptcy or insolvency law (which proceedings remain undismissed for NINETY
(90) days); (v) is liquidated or is delinquent on any material payment required
pursuant to this Agreement for greater than THIRTY (30) days after written
notice from CUSTOMER, except if ARIANESPACE is in good faith disputing the
delinquency of the payment and the matter is referred to arbitration in
accordance with the terms of ARTICLE 22.     18.5.2   In the circumstances
defined in Sub-paragraph 18.5.1 of this ARTICLE 18, ARIANESPACE shall within
THIRTY (30) days following receipt of CUSTOMER’s notice refund to CUSTOMER all
payments made by CUSTOMER for the Launch so terminated. In such an event,
CUSTOMER shall be liable only for the payment of Associated Services performed,
at CUSTOMER’s cost, for the Launch terminated prior to the date of termination
as invoiced by ARIANESPACE via submission of a certified accounting to CUSTOMER.
For the purpose of this Paragraph 18.5, in the case of a Reflight, the Guarantee
Amount shall be deemed to have been a payment by CUSTOMER.

18.6   Any notice of termination under this ARTICLE 18 shall be given by
registered mail or recognized air courier, with proof of delivery. Any refund
required under this Article 18

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 48

      shall be in United States Dollars, by wire transfer of immediately
available funds to an account designated by CUSTOMER.



VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 49



     ARTICLE 19 — TERMINATION BY ARIANESPACE

19.1   In the event that CUSTOMER fails to comply with the EDC payment
obligation as stipulated in Paragraph 10.1.1, and does not pay within THIRTY
(30) days after the date of receipt of ARIANESPACE written notice to that
effect, ARIANESPACE shall be entitled to terminate the Optional Launch and
ARIANESPACE shall be entitled to the Deposit as liquidated damages.   19.2  
Except as stipulated in Paragraph 19.1 above, ARIANESPACE may not terminate this
Agreement for any reason prior to CUSTOMER’s conversion of the Optional Launch.
  19.3   In the event CUSTOMER converts the Optional Launch into either a Firm
Launch or a Backup Launch, and in the event that CUSTOMER fails to comply with
its undisputed payment obligations pursuant to the payment schedule and other
payment dates set forth in this Agreement for a Launch under this Agreement, and
does not pay within THIRTY (30) days after the date of receipt of a written
notice to that effect ARIANESPACE shall be entitled to terminate the Launch
concerned by registered letter with acknowledgment of receipt.   19.4   In the
event of termination by ARIANESPACE pursuant to the provisions of Paragraph 19.3
the provisions of Paragraph 18.2 of ARTICLE 18 of this Agreement shall apply.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 50



     ARTICLE 20 — MISCELLANEOUS

20.1   Working language       All communications between the Parties and between
CUSTOMER and its Associates on the Launch Base, and between ARIANESPACE and its
Associates on the Launch Base with CUSTOMER’s personnel and that of its
Associates, shall be made in English.   20.2   Notices       Unless expressly
provided otherwise under this Agreement, all communications and notices to be
given by one Party to the other in connection with this Agreement shall be in
writing and in the language of this Agreement and shall be sent by registered
mail, and if transmitted by telecopy or e-mail, shall be confirmed by registered
letter to the following addresses (or to such address as a Party may designate
by written notice to the other Party):

              ARIANESPACE   CUSTOMER Immeuble Ariane   ViaSat, Inc. Boulevard de
l’Europe   6155 El Camino Real 91000 EVRY   Carlsbad, CA 92009
FRANCE
      USA      
Attention :
  Alexandre Mademba-Sy   Attention :   David Abrahamian
Telephone :
  [***]   Telephone :   [***]
Fax :
  [***]   Fax :   [***]
 
      With a copy to:    
 
      Attention :   Jared Flinn
 
      Telephone :   [***]
 
      Fax :   [***]

    For the avoidance of doubt, ordinary course communications under this
Agreement may occur by electronic mail, however formal notices shall be
delivered only by registered mail or facsimile as provided above.   20.3  
Waiver       Waiver on the part of either ARIANESPACE or CUSTOMER of any term,
provision, or condition of this Agreement shall only be valid if made in writing
and accepted by the other Party. Said acceptance shall not obligate the Party in
question to waive its rights in connection with any other previous or subsequent
breaches of this Agreement.   20.4   Headings       The headings and
sub-headings used in this Agreement are provided solely for convenience of
reference, and shall not prevail over the content of the Articles of this
Agreement.   20.5   Assignment

 

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 51

    Neither Party shall be entitled to assign its rights and obligations under
this Agreement, in whole or in part, without the prior written consent of the
other Party, which shall not be unreasonably withheld.       Notwithstanding the
foregoing, CUSTOMER may assign or transfer, in whole and not in part, this
Agreement or all its rights, duties, interests and obligations hereunder without
ARIANESPACE’s approval (i) to an Affiliate, provided that such Affiliate has
sufficient financial resources or funding to fulfill CUSTOMER’s obligations
under this Agreement; (ii) to any entity which, by way of merger, consolidation,
or any similar transaction involving the acquisition of substantially all the
stock or the entire business assets of CUSTOMER relating to the subject matter
of this Agreement succeeds to the interests of CUSTOMER; provided in each case
that, prior to such assignment or transfer, the Affiliate, assignee, transferee,
or successor to CUSTOMER has expressly assumed in a commercially reasonable
document all the obligations of CUSTOMER and all terms and conditions applicable
to CUSTOMER under this Agreement; or (iii) to any Affiliate or joint venture
associate of CUSTOMER not meeting the requirements of item (i) above, provided
that CUSTOMER executes the Guaranty Agreement attached hereto as Annex 5.      
In addition, and notwithstanding the foregoing, CUSTOMER shall have the right,
without ARIANESPACE’s approval, to assign or grant security interests in this
Agreement as security for any bona fide financing related to the subject matter
of this Agreement, provided in the case of any assignment of this Agreement to
any party, other than a lender or other financing party or agent or trustee for
any such lender or financing party (and other than as permitted in this
Paragraph 20.5 above), ARIANESPACE consents to such assignment, which consent
shall not be unreasonably delayed or withheld.       Notwithstanding the
CUSTOMER’s right of assignment or transfer above, CUSTOMER shall not be
permitted, without ARIANESPACE’s prior consent, to assign its rights, title,
interests or obligations under this Agreement with respect to the Optional
Launch to any entity other than whom the entire Agreement is assigned or
transferred.       Except as provided above, any attempt to assign or transfer
any rights, duties, interests and obligations hereunder without the other
Party’s prior consent shall be null and void.   20.6   Entire Agreement and
Modifications       This Agreement constitutes the entire understanding between
the Parties, and supersedes all prior and contemporaneous discussions between
the Parties with respect to the subject matter of this Agreement. Neither Party
shall be bound by the conditions, warranties, definitions, statements, or
documents previous to the execution of this Agreement, unless this Agreement
makes express reference thereto. Any actions subsequent to the execution of this
Agreement undertaken pursuant to an agreement shall be in writing and signed by
duly authorized representatives of each of the Parties, which agreement shall
expressly state that it is an amendment to this Agreement.   20.7   Registration
of CUSTOMER’s Satellite       CUSTOMER shall be responsible to ensure that the
Satellite is properly registered by a state of registry in accordance with the
Convention on Registration of Objects Launched

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



DC/D/PBE/CAP/C08.010   Amended and Restated           Page 52

    into Outer Space of 1974 either (i) directly, if CUSTOMER is a state or the
state designated by an international intergovernmental organization for the
purposes of registration, or (ii) if CUSTOMER is not a state, through a state
having jurisdiction and control over CUSTOMER.

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



      DC/D/PBE/CAP/C08.010   Amended and Restated

Page 53

    ARTICLE 21 — APPLICABLE LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, USA, without giving effect to its conflict of law rules.
The provisions of the United Nations Convention for the International Sale of
Goods shall not be applicable to this Agreement.
VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



      DC/D/PBE/CAP/C08.010   Amended and Restated

Page 54

     ARTICLE 22 — ARBITRATION
In the event of any dispute arising out of or relating to this Agreement, the
Parties shall use their reasonable efforts to reach an amicable settlement. If
an amicable settlement cannot be achieved, the dispute shall be referred to the
President of ARIANESPACE and of CUSTOMER, who will use their reasonable efforts
to reach a settlement. Should an amicable settlement fail, the dispute
(including disputes relating to the validity, scope, and enforceability of this
paragraph) shall be finally settled under the rules of Conciliation and
Arbitration of the International Chamber of Commerce (“I.C.C.”) in New York
City, New York by THREE (3) arbitrators appointed in accordance with the then
existing rules of the I.C.C. The arbitration shall be conducted in the English
language. The award of the arbitrators shall be final, conclusive and binding,
and the execution thereof may be entered in any court having jurisdiction. The
arbitrators’ fees and costs shall be divided evenly amongst the Parties,
provided that each Party shall bear their own attorneys’ fees and costs expended
in the arbitration.
Notwithstanding any other provision, expressed or implied in this Agreement, and
without prejudice to ARIANESPACE’S rights under Paragraph 10.4 of this
Agreement, pending resolution of any such dispute, ARIANESPACE shall continue to
perform its obligations under this Agreement unless otherwise directed by
CUSTOMER and as far as such performance is not prevented by the nature or cause
of the dispute itself.
VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 



--------------------------------------------------------------------------------



 



      DC/D/PBE/CAP/C08.010   Amended and Restated

Page 55

     ARTICLE 23 — EFFECTIVE DATE
This amended and restated Agreement shall take effect after signature by the TWO
Parties.
Executed in Paris,
On May 7th, 2009
In two (2) originals

     
ARIANESPACE
  CUSTOMER  
Name : Jean-Yves LE GALL
  Name : David Abrahamian
Title : Chairman & CEO
  Title : Director, Space Systems Contracts
Date : May 7, 2009
  Date : May 7, 2009
Signature  /s/ J. Y. LE GALL
  Signature  /s/ David Abrahamian

VIASAT and ARIANESPACE Proprietary — Commercial in Confidence

 